Citation Nr: 1024715	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  02-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
(M&ROC) 
in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for cervical strain with 
degenerative changes, residual of a neck injury (hereinafter, 
"cervical spine disorder"), evaluated as 20 percent disabling 
from September 18, 1996; and as 30 percent disabling from August 
10, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1973 to March 1975.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office (M&ROC) in Fort 
Harrison, Montana.  The Board in April 2002, and again in April 
2007, remanded the case for additional development.  It now 
returns for further review.

In the course of appeal, in November 2002, the Veteran and his 
wife testified before a Hearing Officer at the M&ROC.  A 
transcript is of record.  

The issue of entitlement to service connection for a 
headache disorder as secondary to service-connected 
cervical strain with degenerative changes, residual of a 
neck injury, has been raised by the record, specifically 
by an opinion provided by a treating VA orthopedist in an 
August 2005 treatment record.  That issue has not been 
adjudicated by the RO, and thus the Board does not have 
jurisdiction over it; it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  For the entire rating interval beginning as early as August 
10, 1998, the Veteran's cervical spine disorder has been 
manifested by disability equivalent to moderate limitation of 
motion of the cervical spine, including such considerations as 
pain on undertaking motion, fatigue, weakness, and/or 
incoordination, without otherwise disabling intervertebral disk 
syndrome or radicular pathology.  

2.  For the rating interval from September 26, 2003, the 
Veteran's cervical spine disorder has most nearly approximated 
disability equivalent to limitation of flexion to greater than 
30 degrees but less than 40 degrees, including such 
considerations as pain on undertaking motion, fatigue, weakness, 
and/or incoordination.  


CONCLUSIONS OF LAW

1.  For the rating interval from August 10, 1998, through August 
9, 1999, the criteria for a disability rating above the 20 
percent then assigned were not met for the service-connected 
cervical spine disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 (2001) and 5235-
5243 (2009).

2.  For the rating interval beginning from August 10, 1999, the 
criteria for a disability rating above the 30 percent currently 
assigned have not been met for the service-connected cervical 
spine disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.71a, Diagnostic Code 5290 (2001) and 5235-5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, the RO's 
January 2000 rating decision denying the claims for increase, the 
subject of this appeal, preceded the enactment of the VCAA.  As 
the VCAA notice was not mandated at the time of that initial 
rating decision, the RO did not err in not providing such notice, 
but the veteran does have the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini.  
Additionally, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

In a claim for increased rating, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

The Veteran was afforded a VCAA notice letter in February 2004, 
following the Board's November 2003 remand; and was afforded 
further VCAA letters in April 2007, July 2007, and June 2009, all 
following the Board's April 2007 remand.  These VCAA letters were 
followed by readjudication of the claim by the RO or the Appeals 
Management Center (AMC) by multiple SSOCs, including most 
recently in February 2010.  These VCAA letters informed the 
Veteran of the notice and duty-to-assist provisions of the VCAA, 
and of the information and evidence necessary to substantiate the 
claim for an increased rating for a cervical spine disorder, as 
well as informing of the respective roles of the Veteran and VA 
in developing the claim and obtaining evidence, with the ultimate 
responsibility for ensuring that relevant evidence is obtained 
resting with the Veteran.  These letters also provided the 
Veteran with general notice of the evidence required to satisfy 
the claim for increased rating.  He was also afforded notice of 
how disability ratings and effective dates are assigned, by a 
notice letter afforded him in March 2006, by which the RO was 
then explicitly complying with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran in the development of the claim 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that the RO appropriately assisted him 
in obtaining indicated treatment and evaluation records, and 
associated all records obtained with the claims folder.  Service 
treatment records were previously obtained and associated with 
the claims file.  The RO also informed the Veteran, including in 
the appealed rating action and by an SOC and SSOCs, of records 
obtained, and thus by implication of records not obtained, in 
furtherance of his claim.  

Although the Board recognizes that a disability such as the 
Veteran's cervical spine disorder may alter in its severity at 
any time, judicial efficiency precludes continuous updating of 
the evidentiary record so as to assure that no more recent event 
or disease progression as pertaining to the Veteran's cervical 
spine disorder is missing from the claims file.  Such continual 
updating, with the associated requirement of RO review of the new 
evidence prior to Board adjudication, pursuant to 38 C.F.R. 
§§ 19.37, would ultimately preclude the Board from ever 
adjudicating the claim.  Such a consequence would necessarily 
deprive the Veteran of the benefit of the Board's review and 
adjudication.  In addition, the Veteran has not submitted any 
statement indicating that his cervical spine disorder has 
increased in severity since the most recent treatments upon which 
the RO based its February 2010 SSOC. 

VA's duty to assist the Veteran by providing examinations when 
necessary was also adequately fulfilled.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran was afforded VA examinations for 
compensation purposes in the course of appeal to address his 
claimed cervical spine disorder, in December 1999, January 2001, 
and July 2007.  These examinations were appropriately followed by 
review of the claim by the RO, including most recently with 
issuance of the February 2010 SSOC.  The examinations, taken 
together with records of VA, private, and service treatment, and 
statements and testimony by the Veteran and his spouse, as well 
as other evidence of record, are adequate for the Board's 
adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The VA examinations, taken as a whole, addressed both the medical 
findings upon current examination and the Veteran's history, and 
presented findings and conclusions generally consistent with each 
other, and generally consistent with medical scans and tests and 
objective treatment findings, and generally consistent in their 
inconsistence with or contradiction of the Veteran's complaints 
attributed to his cervical spine disorder.  The Board finds that 
the evidence is sufficiently developed to allow the Board to 
answer questions required to be answered in this increased rating 
case, regarding the weight to be afforded  the various elements 
of evidence presented and the level of severity of disability 
over the rating period.  The Board accordingly finds that the 
evidentiary record is sufficiently developed, including by the 
obtained VA examinations (which were themselves, as a whole, 
adequately informed by the balance of the record), to allow the 
Board to adjudicate the claim based on informed medical findings 
and medical judgment.  

While the Veteran has over the rating period fairly consistently 
asserted additional disability or greater severity of disability 
than was objectively found or supported upon examinations, his 
credibility in this regard has been substantially impeached, as 
discussed further infra.  The overwhelming weight of credible 
evidence of record is to the effect that additional disability 
associated with the cervical spine will not be discovered by 
further examination, and hence the Board finds no credible basis 
for remand for examination in this case.  The Board accordingly 
concludes that additional medical evaluation on the basis of 
subjective assertions of the Veteran, or of the Veteran's family 
members or other lay acquaintances, such as are presented in the 
record, would amount to no more than a fishing expedition.  
Hence, further examination would constitute an unreasonable delay 
and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to 
assist is not a license for a "fishing expedition").

No further statement has been received by the Veteran or his 
representative indicating the existence of additional pertinent 
evidence not requested.  The case presents no reasonable 
possibility that additional evidentiary requests would further 
the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  Hence, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

In summary, in this case, with regard to the increased rating 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the ratings assigned for the 
rating period in question, for the appealed claim.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim.  Thus, the Board 
determines that the evidentiary record is adequate, and the only 
significant medical question remaining pertaining to the 
Veteran's claim for increased rating - that of objective or 
corroborating evidence of greater disability - was in this case, 
based on development already undertaken, the responsibility of 
the Veteran.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for Increased Rating for Cervical Spine Disorder

A.  Applicable Law

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2008); 38 C.F.R. Part 4 (2008).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which 
the Veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

When reviewing the level of disability due to a service-connected 
joint disorder, when the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based on 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. §§ 4.40 
and 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2008).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.

Potentially applicable rating criteria for disorders of the 
cervical spine are listed herein.  The Board notes that during 
the pendency of this claim and appeal the regulations governing 
the schedular criteria for rating diseases and injuries of the 
spine were revised effective from September 23, 2002, and were 
revised again, effective September 26, 2003.  See 38 C.F.R. §§ 
4.71a, Diagnostic Code (DC) 5293, effective September 23, 2002; 
38 C.F.R. § 4.71a, DC 5243, effective September 26, 2003. See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The Veteran has been provided 
with the new regulations, including by a July 2005 SSOC.  

When amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 C.F.R. § 3.114(a).  
Therefore, prior to September 23, 2002, and September 26, 2003, 
the Board may apply only the previous version(s) of the rating 
criteria.  As of September 23, 2002, and September 26, 2003, the 
Board may apply both versions of the rating criteria.

The rating criteria in effect prior to September 26, 2003, 
provided for rating limitation of motion of the cervical spine 
under Diagnostic Code 5290.  Other criteria in effect prior to 
September 23, 2002, afforded ratings for intervertebral disk 
syndrome under DC 5293.  

Prior to September 26, 2003, pursuant to 38 C.F.R. 4.71a, 
Diagnostic Code 5290, severe limitation of motion of the cervical 
spine warranted a 30 percent rating, and moderate limitation of 
motion of the cervical spine warranted a 20 percent rating. 

Prior to September 23, 2002, intervertebral disk syndrome 
warranted a 60 percent evaluation for pronounced disorder, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
diseased disk, and little intermittent relief.  A 40 percent 
rating was warranted for severe intervertebral disk syndrome with 
recurrent attacks and intermittent relief.  A 20 percent 
evaluation was warranted for moderate intervertebral disk 
syndrome with recurrent attacks.  A 10 percent evaluation was 
warranted for mild intervertebral disk syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

A precedent opinion of VA Office of General Counsel held that DC 
5293 involves loss of range of motion because the nerve defects 
and resulting pain associated with the injury to the sciatic 
nerve may cause limitation of motion of the cervical, thoracic, 
or lumbar vertebrae.  VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 
31,262 (1998).

Under the amendment to the Rating Schedule that became effective 
September 26, 2003, a general rating formula was instituted for 
evaluating diseases and injuries of the spine, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  See 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003) (effective Sept. 26, 2003) (now 
codified as amended at 38 C.F.R. §§ 4.71a).  The new regulations 
provide, pertinently, with regard to the cervical spine, a 40 
percent evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; a 30 percent evaluation is warranted for 
forward flexion of the cervical spine to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; a 20 percent 
evaluation is warranted for forward flexion of the cervical spine 
to greater than 15 degrees but no greater than 30 degrees, or for 
combined range of motion of the cervical spine of not greater 
than 170 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour. 

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Facts and Analysis

The Veteran contends that his cervical spine disorder should be 
afforded a higher disability rating than the 30 percent which is 
currently assigned.  Historically, we note that the neck 
disability was evaluated as 10 percent disabling effective from 
March 27, 1975; as 20 percent disabling from September 18, 1996; 
and as 30 percent disabling since the RO granted an increase from 
August 10, 1999, following his hearing before the Hearing Officer 
at the RO in November 2002.

VA treatment records in 1998 reflect treatment for complaints of 
increased pain in the neck and left shoulder.  Besides diagnosed 
degenerative joint disease in the cervical spine, the Veteran was 
also diagnosed with a subacromial bursa to which were 
substantially attributed the Veteran's left shoulder complaints.  
An MRI of the cervical spine in March 1997, obtained in response 
to cervical complaints, was normal.  The Veteran nonetheless 
underwent physical therapy in 1997 and 1998 for his cervical 
spine. 

In December 1999 the Veteran was afforded a VA examination of the 
cervical spine for compensation purposes.  The examiner noted 
past X-rays in October 1996 and the March 1997 MRI findings.  The 
examiner also conducted examination showing full range of motion 
of the cervical spine in all ranges, 2+ reflexes in the upper 
extremities, full overhead arm abduction, full grip strength 
bilaterally, and full strength of the upper and lower arms.  
There was also good posture without obvious kyphosis, and gait 
was normal.  The Veteran complained of chronic neck pain 
beginning following being kicked in a martial arts tournament in 
1974, with episodes of 9-out-of-10 pain intensity three to four 
days per month, and also pain 12 hours per day, every day.  He 
also reported being symptomatic with overhead work.  He 
complained of ongoing hand weakness also since 1974.  The 
examiner assessed chronic neck pain, but found the examination 
noncontributory, meaning that findings upon examination generally 
did not support the complaints or resulting assessment.  

At a January 2001 VA examination, the Veteran complained of 
cervical spine pain that was mild at 4/10 intensity with his 
current largely sedentary lifestyle in retirement, but complained 
that with physical activity such as mowing the lawn or changing 
the oil in his car the pain would increase to 8/10 or 9/10.  He 
further complained that this intense pain might last all day or 
even a few days.  However, he reported retiring from a railroad 
12 to 13 years earlier due to a back injury affecting the lower 
spine.  He was also noted to have a significant cardiovascular 
condition also greatly affecting functioning.  The Veteran 
complained of pain radiating to his trapezius muscles and to the 
shoulders bilaterally, but not into the arms.  He complained 
additionally of occasional tingling of the fingers.

The January 2001 examiner found no pain to palpation of the 
cervical spine, and range of motion of the cervical spine without 
complained-of  pain to 60 degrees flexion, 50 degrees extension, 
55 degrees right and left lateral rotation, and 40 degrees right 
and left lateral flexion.  The examiner noted that these were 
performed without difficulty, and that the Veteran had full 
strength of the neck to resistance.  Upper extremities also 
demonstrated full strength with the exception of grip strength at 
4/5 bilaterally.  X-rays showed arthritis of the hands 
bilaterally.  Regarding the neck, the examiner assessed cervical 
strain with chronic neck pain and mild degenerative arthritis.  

In April 2005 VA X-rays were taken of the cervical spine in both 
flexion and extension, with no abnormalities shown in either of 
these views.  Further x-rays in April 2005 did show anterior 
spurring at C5-C6, and bony encroachment of the neural foramen at 
C3-C4 on the left and at C5-C6 on the right.  The examiner 
assessed minimal degenerative changes.    

A June 2005 VA treatment evaluation noted the Veteran's report of 
poor sleep related to his cervical spine, but he conceded that he 
had a sleep study identifying sleep apnea as a component of his 
poor sleep.  (Other treatment records reveal findings of 
significant sleep apnea, improved with c-pap treatment.)  The 
Veteran also contended that he was in bed for several hours at 
least four days per month due to neck pain.  He reported 
significant difficulties with left shoulder pain with long-
standing impingement symptoms.  Further, he complained of almost 
constant muscle tension headaches.  He related that he could walk 
for recreation and perform some yard work, but complained that he 
could not hunt due to the gun recoil.  He also related that he 
used his mirror when he drove, and had never had an accident.  On 
examination there was a spasm at the base of the cervical spine, 
more so on the right.  The Veteran complained of pain to 
palpation, more on the left side of the cervical spine processes.  
Range of motion was from zero to 45 degrees forward flexion, with 
slight pain at the extreme of extension; extension only to 10 
degrees, with a grimace and grunt and complaint of grabbing 
sensation on the left; right lateral flexion to 25 degrees with 
jerky movement and complaint of pain throughout movement; left 
lateral flexion to 18 degrees with pain throughout movement and 
complaint of severe pain at the extreme of movement; left lateral 
rotation to 45 degrees with a report of slight pain; right 
lateral rotation to 35 degrees with pain throughout motion and 
complaint of increased pain at the extreme of motion.  Sensory 
examination in the upper extremities was intact in all fields, 
though the Veteran reported some decreased sensation in the right 
little finger.  Strength was symmetrical at 4/5.  The examiner 
assessed cervical spondylosis, with arthritis changes to the 
cervical spine observed on x-rays, with paracervical neck pain 
and limited range of motion.  The examiner noted that the 
Veteran's left shoulder pain may be exacerbating his neck pain.  

Upon treatment consultation in August 2005, the veteran 
complained that currently most of his problems were with his neck 
pain and headaches.  He had a TENS unit for his neck, and was 
noted to have been doing better when last seen.  Symptoms down 
the arms and in the shoulder girdle areas were also present, but 
were noted to be in a non-dermatomal pattern.  The examiner noted 
that past cervical spine films shown only mild spondylosis 
without obvious neural foraminal narrowing.  Upon examination, 
there was mild diffuse posterior/right paraspinous tenderness 
without spasm.  All neck ranges of motion were decreased 
approximately 50 percent.  Neurologically, Tinel's sign was 
negative in the upper extremities, motor strength was 5/5 in all 
extremities, deep tendon reflexes showed no deficits, sensation 
was intact to light touch, and gait was normal.  The examiner 
assessed rheumatoid arthritis with persistent neck pain and 
secondary headaches.  The examiner also assessed that there were 
no focal neurological deficits or subluxation associated with his 
neck disorder.

In September 2005 the Veteran was treated for complained-of 
worsened neck symptoms for the past 10 days, with reported 
burning pain sometimes traveling down the shoulder, with tingling 
at times in the digits.  He also reported occasional left side 
facial numbness.  He was noted to have a history of rheumatoid 
arthritis, and was receiving Enbrel shots twice weekly.  Recent 
treatment included that for ankle instability.  He reported 
having chronic headaches which he believed to be muscle tension 
related.  The veteran reported being fairly inactive and spending 
a lot of the day sitting at a computer.  Multiple other disorders 
were noted to include chronic obstructive pulmonary disease 
(COPD) and asthma, with a history of 31 years of smoking up to 
two packs per day; coronary atherosclerosis status post 
myocardial infarction in 1999 and stent placements in 2000 and 
2003; and past lumbar disc surgeries at L4-L5 and L5-S1.

The September 2005 examiner found full strength in both upper 
extremities, with symmetric deep tendon reflexes, and observed 
some mild synovitis in the hands.  Neck range of motion was 
approximately to 75 degrees flexion, 10 degrees extension, and 45 
degrees lateral flexion, with neck muscles nontender except the 
focal left posterior neck.  The examiner assessed that the 
veteran had neck and back pain with inactivity and computer 
activity as likely contributors.  

Upon a January 2006 VA treatment, the Veteran complained of a lot 
of chest pain for the prior five years, which he attributed to 
either his thoracic spine or his hiatal hernia.  He also 
discussed his history of neck injury in service, reporting that 
his neck was worse now and that he couldn't do any work with his 
arms over his shoulders because his hands would go numb.  He also 
reported that he had increased weight.  He reported that he did 
odd jobs around the house, including shoveling snow, but could 
not fish or hunt.  He reported being able to sleep, and only 
taking Tylenol #3 on a bad day.  The examiner reviewed the 
imaging films and assessed that the Veteran's disease of the 
cervical and thoracic spine was mild, without nerve impingement.  
Rather, the examiner assessed that his "[weight] gain, 
inactivity, slouched posture, and generalized deconditioning . . 
. contributes greatly to his symptoms."  The examiner suggested 
EMG testing to address his complained-of upper extremity 
numbness, but the Veteran declined testing.  

An August 2006 VA treating physician noted the Veteran's 
complaints of chronic back spasms between the shoulder blades 
progressively worsening since service and aggravated by lifting, 
moving furniture, and twisting wrong.  Chronic neck pain was also 
recorded, though the treating physician noted that MRI findings 
in January 2006 showed that cervical changes were mild without 
nerve impingement.  The August 2006 examiner noted that there 
were mild posterior cervical disc bulges at C2-C3, C5-C6, and C6-
C7, though without significant spinal stenosis and without disc 
protrusion.  There was possible minimal neural foraminal 
narrowing at C4-C5 through C6-C7.  The examiner noted that 
October 2005 thoracic spine films showed slight degeneration and 
slight left-concave spine curvature.  The examiner also noted 
that there were multiple pains present, and assessed that the 
neck pain was without significant anatomical explanation.  
Thoracic scoliosis was assessed.  A history of coronary artery 
disease with stents was also noted.  

Treatment records including in October 2006 noted ongoing chronic 
problems beyond the cervical spine, including Ménière's disease, 
hyperlipidemia, hypertension, esophageal reflux, obesity, 
depressive disorder, chronic airway obstruction, coronary 
arthrosclerosis, rheumatoid arthritis, joint pain involving the 
ankle and foot, and pain in the joint involving the shoulder 
region.  

Upon February 2007 treatment, the Veteran complained of sharp, 
stabbing pain in the back traveling around to the chest, and also 
muscle spasms in the back that traveled around to the chest.  He 
then reported that he was not working and not exercising except 
walking the dog, and that he had stiffness in the morning for two 
hours, worsening with activity.  He complained of swollen and 
stiff hands and ankles, as well as neck pain.  He reported that 
his neck was bothering him more in the past few months, and that 
he was not sleeping well.  He also alleged that he had rheumatoid 
arthritis flare-ups perhaps twice per week.  The examiner found 
the spine mildly tender in the thoracic region, and the hands 
mildly puffy and stiff.  The examiner assessed mild, active 
rheumatoid arthritis.  

Upon May 2007 treatment the Veteran complained of his neck 
hurting for the past several days, but reported that he had been 
doing yard work.  He voiced frustration with his rheumatoid 
arthritis not being responsive to treatment.  Upon November 2007 
treatment, he complained of his hands being puffy and his having 
difficulty doing things.  He also complained of back pain going 
down into the left lower extremity.  He did not complain about 
his neck.  

In an undated letter from the veteran received by the RO from a 
senator in June 2007, the Veteran addressed his cervical spine 
disorder in the context of fibromyalgia and/or rheumatoid 
arthritis, and generally portrayed his disorder of the neck as a 
severe and ongoing condition, without differentiating or 
distinguishing impairment that might be related to fibromyalgia 
or rheumatoid arthritis affecting other parts, or other disorders 
affecting other parts.  In that context, he contended that his 
could not take his arthritis medications due to his asthma, and 
as a result he could not perform many basic activities.  He 
further informed, "at least 2 days a week, I am not in a 
condition to leave my house.  It is a struggle to go from the 
bedroom to the living room."  He added that he had difficulties 
including with shoveling the walk, due to cold intolerance.  He 
further stated he had difficulties with both his neck and 
shoulders, and could neither game hunt nor fly fish for the past 
five to six years due to his neck and shoulders.  

In an undated letter from the Veteran's wife also submitted by 
that senator in June 2007, she addressed the Veteran's arthritis 
generally, and in essence attributed significant impairment in 
most activities and in levels of energy and functioning to 
arthritis and associated severe pain.  

At his July 2007 VA examination for compensation purposes, the 
Veteran contended that he suffered from significant disability 
associated with his service-connected cervical spine disorder, 
including impairing headaches and impairing physical capacity to 
walk on uneven ground or to pick up heavy weights or to perform 
other strenuous activity such as he had previously performed as a 
brakeman for the railroad.  However, at that examination the 
Veteran also reported that he had been forced to cease his work 
as a brakeman for other causes and not because of his cervical 
spine disorder.  He identified his lumbar spine disorder as a 
primary cause of ceasing work.

At the July 2007 examination the Veteran held his head in a rigid 
position and moved it slowly with conversation.  While 
demonstrating his cervical range of motion, the Veteran reported 
pain with all ranges, with facial grimacing and groaning.  
However, the examiner did not find an etiological basis for these 
pains and associated grimaces and groans.  The Veteran also 
complained of pain on palpation on all areas of the cervical 
spine.  The examiner did not expressly say that these expressions 
of pain were not supported by any objective findings or were 
supratentorial.  However, the examiner did imply the absence of 
such an objective foundation for the pain complaints, by 
concluding symptomatology associated with the Veteran's cervical 
spine disorder did not result in any additional loss of motion, 
weakness, fatigability, loss of endurance, or incoordination, 
including with repetitive use.  Had the examiner believed that 
these pain complaints were reflective of real physical 
disability, the examiner's conclusions would have been otherwise.  

The July 2007 examiner also found no additional functional 
limitations, physiological disabilities, or impairment 
attributable to the cervical spine based on clinical findings.  
Range of motion of the cervical spine demonstrated at the 
examination was from zero to 45 degrees forward flexion, zero to 
30 degrees backward extension, zero to 30 degrees left and right 
lateral flexion, zero to 55 degrees left lateral rotation, and 
zero to 60 degrees right lateral rotation.

Regarding work capacity, the examiner noted that the Veteran had 
other significant disabilities which may preclude the physical 
work of a brakeman, and did not conclude that he was precluded 
from substantially gainful work due to his cervical spine 
disorder.  

Private medical treatment records reflect treatment for failed 
back syndrome of the lower back with left lower extremity 
radiculopathy, resulting in significant disability unassociated 
with his cervical spine.  Recent private treatment records also 
include June 2008 MRI findings of trigeminal neuralgia.  Private 
medical records attribute complained-of facial pain symptoms to 
this trigeminal neuralgia, but do not associated the trigeminal 
neuralgia with the Veteran's cervical spine disorder.  

Private treatment records include a July 2005 treatment for a 
flare-up of cervical pain.  The Veteran then reported having 
these flare-ups quite often.  The examiner observed that the 
Veteran was afebrile and in no acute distress.  However, the 
examiner did observe a neck spasm of the sternocleidomastoid and 
the paraspinous muscles radiating to the rhomboid in the 
trapezius bilaterally.  There was no associated ecchymosis.  
Sensory and motor functioning were found not to be affected.  The 
private treating physician assessed chronic neck pain with acute 
exacerbation or flare, and headache associated with a muscle 
tension headache.  

It is notable that, over the entire claim period, only treatments 
in mid-2005 documented such an cervical exacerbation or flare-up 
with associated muscle spasm, despite numerous treatments for 
other musculoskeletal disability over the several years 
encompassing the rating period.  Private treatment records 
carried a diagnosis of cervical spondylosis based on the 
Veteran's significant pain complaints until private MRIs of the 
cervical spine were obtained in October 2005, and following those 
MRIs associated treatment records ceased to carry a diagnosis of 
cervical spondylosis, apparently because that was ruled out by 
the MRI findings.  Those MRIs showed only minor degenerative disk 
disease and a small posterior annular tissue tear at C6-C7, with 
minimal neural foraminal narrowing at multiple levels but with 
disks fairly well preserved and without any significant spinal 
canal stenosis.  Following those MRIs, the Veteran's cervical 
disorder was generally assessed in private treatment records as 
only minor degenerative disk disease, or simply neck pain.  
Generalized rheumatoid arthritis not associated with his cervical 
spine was noted in these records as a disabling condition, but 
that rheumatoid arthritis was not found to affect the cervical 
spine.  

The Board must ascertain the disability rating or ratings over 
the rating period best supported by medical findings and the 
weight of the evidence as a whole, including, to the extent 
credible, the Veteran's and other lay statements.  

While the Board notes the Veteran's self-report in June 2005 that 
he spent several hours in bed at least four days per month due to 
neck pain, this does not constitute bedrest prescribed by a 
physician, and hence does not meet the requirements for rating 
the disability on that basis under Diagnostic Code 5243.  The 
Veteran has not contended, and the numerous treatment records 
over the rating period due not show, any prescribed bed rest for 
his cervical spine disorder.

In addition, despite the Veteran's contentions of nausea and loss 
of appetite from headaches present four to five days per week, 
weight loss is not reflected in the record.  Rather, treatment 
records of recent years reflect both weight gain and ongoing 
obesity.  

The Veteran's report of occasional numbness in the hands has not 
been found to be due to cervical radiculopathy, but rather to the 
extent attributed to any cause, has been associated with 
rheumatoid arthritis in the hands.  Upon an August 2005 VA 
orthopedic outpatient treatment, although he complained of 
symptoms both going down the arms and in the shoulder girdle, 
these complained-of pains were noted to be in a non-dermatomal 
pattern, meaning they could not be attributed to radicular 
symptoms and hence were not due to a cervical spine disorder.  
That examiner, rather, found no focal neurological deficits of 
the cervical spine.  That examiner did, however, find both 
rheumatoid arthritis and persistent neck pain. 

An August 2006 treatment, the examiner also found no significant 
anatomical cause for the Veteran's complaints of significant neck 
pain, consistent with prior findings of only mild degenerative 
changes that did not support his complaints.  Similarly, the July 
2007 VA examiner for compensation purposes found no physical 
basis for the Veteran's pain demonstrations upon neck movements 
at that examination.  

The Veteran's contentions as related to his cervical spine of not 
being able to leave his house at least two days per week, and of 
struggling to go from one room to another, are simply 
unsubstantiated and generally contradicted by clinical findings 
as related to his cervical spine.  Rather, significant impairment 
in the use of his extremities, significant reductions in strength 
or sensation or ability to ambulate, or significantly disabling 
pain, have generally not been found supportable by objective 
findings of the cervical spine.  Ultimately, the Board concludes 
that the Veteran's attribution of significant disability to his 
cervical spine disorder is exaggerated and hence unreliable, or 
is simply a lay misunderstanding of the Veteran's medical 
conditions and their effects.  The Board accordingly concludes 
that we must instead rely on the more objective clinical 
assessments of the Veteran's disorder presented in the treatment 
and examination records.  

Similarly, while the Veteran's wife has averred that he 
frequently had difficulty getting out of bed due to his cervical 
spine disorder, and had to go back to bed for a few hours on the 
couch after getting out of bed in the morning, examiners have 
found no such impairment attributable to the Veteran's cervical 
spine disorder.  Rather, treatment examiners have attributed 
significant difficulties to the veteran's deconditioning, excess 
weight, poor posture, and inactivity.  While she has sought to 
attribute the Veteran's unemployment over several years to his 
cervical spine disorder, the medical record and his own 
statements of reasons for leaving work indicate that his back 
difficulties were principally responsible for his ceasing 
employment, and that multiple disorders beyond the neck do 
present limitations on his work functioning.  His wife 
acknowledged none of these other factors contributing either to 
pain, impairment, or unemployment.  In short, it appears that his 
wife's statements seek to exaggerate the severity of the 
Veteran's cervical spine disorder and the contribution of that 
disorder to his difficulties, including inactivity and 
unemployment.  On that basis, the Board concludes that the 
veteran's wife's statements are not a reliable depiction of 
symptoms attributable to the veteran's cervical spine disorder, 
and hence are not to be afforded significant weight in the 
Board's determination.  

The above evidentiary review - of VA examinations of the 
Veteran's cervical spine, lay statements, and of a representative 
subset of relevant treatment records over the appeal period - 
reveal the nature of the Veteran's and his wife's complaints 
regarding his cervical spine, as well as the scope of disability 
as supported by clinical findings within treatment and 
examination records.  The Veteran's own assertions of severity of 
his cervical spine disability, like his wife's, appear to 
overstate disability attributable to the cervical spine, and to 
understate his other significant disabilities.  
The Veteran's left shoulder and arm difficulties have been 
medically substantially attributed to left shoulder impingement 
syndrome.  His bilateral hand symptoms, including pain and loss 
of grip strength, have been medically attributed to rheumatoid 
arthritis affecting the hands, with cervical nerve impingement 
not shown on x-rays or MRIs, and not supported on clinical 
evaluation.  Hence, the objective medical evidence does not 
support attribution of hand or shoulder  symptoms to the cervical 
spine.  

Some localized pain and limitation of motion of the cervical 
spine has been shown as supported by both objective scans and 
clinical findings, and the Veteran's complaints of symptoms.  
While these complaints and findings reveal some worsening of the 
cervical spine disorder over the rating interval, they do not 
show over any significant interval within the rating period an 
ongoing or chronic severe level of disability of disability of 
the cervical spine. 

Moreover, although some headache symptoms were attributed to the 
cervical spine by an August 2005 VA orthopedist, the Veteran's 
claimed significant associated sleep impairment has not been 
similarly attributed principally to cervical spine pain.  Rather, 
treatment records including for sleep impairment have shown that 
his sleep difficulties are substantially attributed to sleep 
apnea, with the sleep impairment shown to be significantly 
improved with use of a C-PAP device.  In light of the Veteran's 
exaggerated presentations of pain upon VA examinations, the Board 
concludes that the Veteran's attributions of sleep impairment to 
such pain are most likely similarly unreliable and to be afforded 
little weight due to his limited credibility.  

The Veteran has also provided lay statements in June 2002 from 
two friends who have known him for prolonged periods.  These 
friends have noted that the Veteran has had increased generalized 
as well as localized symptoms and decrease in physical 
capacities.  However, the Veteran's decreased physical capacities 
as supported by these statements cannot be attributed as evidence 
of more severe cervical disability where, as here, he has 
significant other physical disabilities shown by the record to be 
greatly impairing of physical functioning.  These friends' 
reports of significant neck pain rather than other pain when 
engaged in physical work or when wearing a helmet or riding a 
boat or motorcycle, can be no better than the Veteran's own 
reports of pain to support his claim in this case, because his 
friends did not themselves experience the pains reported, but 
rather necessarily relied upon the Veteran's report to them of 
his having had these symptoms.  Notably, these lay statements 
entirely ignore the Veteran's multiple other physical 
disabilities causing impairment in functioning, and such an 
oversight necessarily detracts from whatever limited credibility 
may remain in these statements to support the alleged severity of 
the cervical spine disability.  

Applying the prior rating criteria under 38 C.F.R. §  4.71a, 
Diagnostic Code 5290, the Veteran cervical spine disorder has 
fairly consistently demonstrated moderate limitation of motion, 
without credible evidence of DeLuca factors of pain on 
undertaking motion, fatigue, weakness and/or incoordination being 
present to a sufficient degree to warrant a finding of disability 
equivalent to severe limitation of motion.  Thus, under those 
prior criteria, the Veteran's cervical spine disorder has most 
nearly approximated limitation of motion warranting a 20 percent 
evaluation, for the entire rating period on appeal.  While on a 
few limited occasions muscle spasm was in evidence in mid 2005, 
possibly indicative of some change in symptomatology, the Board 
does not find that these spasms have been present on any ongoing 
basis so as to warrant a change in rating for the disability.  

Rather, isolated episodes of increased symptoms over the rating 
period for which the Veteran sought care do not bespeak an 
ongoing greater level of severity of the disability warranting a 
higher rating.  The general case over the rating period has been 
an absence of objective findings of significant disability beyond 
limitation of motion.  The Veteran's lack of credibility, in both 
his demonstration of pain or pain-related symptoms upon 
examination and his self-reported history of symptoms, is most 
strongly suggestive of disability most nearly approximating that 
represented by moderate limitation of motion of the cervical 
spine.  Findings upon VA examinations for compensation purposes 
in December 1999, January 2001, and July 2007, as well as 
objective findings upon treatments, have generally been 
consistent in there absence of findings to support with the 
Veteran's complaints, and consistent with the presence of limited 
signs or symptoms of cervical disability, as already noted.  The 
Board accordingly concludes that the preponderance of the 
evidence is against granting a higher disability rating under the 
prior DC 5290 than the 20 percent already assigned up to August 
9, 1999, for moderate limitation of motion of the cervical spine, 
and than the 30 percent assigned beginning August 10, 1999, for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§§ 4.7, 471a, DC 5290 (1992).

The Board also finds that, for the entire rating period, a higher 
disability rating has not been warranted under the prior DC 5293, 
for intervertebral disk syndrome, because EMG findings have been 
negative for radiculopathy, X-ray and MRI studies of the cervical 
spine have not shown neural encroachment to suggest 
radiculopathy, the Veteran's assertions of pain in the arms 
associated with cervical spine disability were in a non-
dermatomal distribution, the Veteran's pain and disability of his 
hands have been physiologically attributed to his rheumatoid 
arthritis of the hands, shoulder symptoms have been attributed to 
impingement syndrome affecting the shoulder and generally not to 
cervical disability, VA examiners and treating physician have 
generally not found radicular disability attributable to the 
cervical spine, and, as already stated, his assertions of 
symptoms of radicular disability are generally lacking in 
credibility.  38 C.F.R. §§ 4.7, 4.71a, DC 5293.  Further, while 
the Veteran is competent to provide statements regarding 
radiating pain he has experienced, as a lay person he is not 
competent to address the medical question of whether symptoms 
experienced in the shoulders, arms, and hands are attributable to 
his cervical spine disability.  Espiritu; cf. Jandreau.  

Looking to the new rating criteria, for the rating interval 
beginning from the September 26, 2003, effective date for the new 
rating codes for disorders of the spine, the reduction in range 
of motion of the cervical spine as observed by VA examiners 
comports with limitation of motion warranting a 10 percent 
evaluation, based on limitation of motion of greater than 30 
degrees but not greater than 40 degrees in forward flexion, or 
greater than 170 degrees in combined range of motion but not 
greater than 335 degrees in combined range of motion.  38 C.F.R. 
§§ 4.7, 4.71a, DCs 5235-5243.   Demonstrated ranges of motion of 
the cervical spine were actually better than those values, but 
the Board will apply reasonable doubt to assume that some 
dysfunction associated with pain ultimately likely justifies a 
finding of disability equivalent to this level of limitation of 
motion during the rating period, under DeLuca.  

The Board's analysis regarding the presence of intervertebral 
disc syndrome under the old Diagnostic Code 5293 applies equally 
to the question of intervertebral disc syndrome under the current 
rating criteria.  The weight of the evidence is against the 
presence of cervical disk disease warranting a disability rating 
beyond that assigned based on limitation of motion of the 
cervical spine.  38 C.F.R. § 5243.  The Veteran's contentions of 
disabling pain or required rest are not judged to be credible, 
including based on VA examination findings, and there is no 
credible corroboration of such disability associated with disk 
disease of the cervical spine to warrant a different conclusion.

Thus, in effect, the Board finds that the level of disability 
present is less than that which equates with the currently 
assigned 30 percent disability evaluation, under either the old 
or new rating criteria for cervical spine disorder.  Therefore, 
the Board finds that the preponderance of the evidence is against 
entitlement to an increased evaluation for the cervical spine 
disorder above the 30 percent rating now assigned, under either 
old or new rating codes for cervical spine disability.  38 C.F.R. 
§ 4.71a, DC 5290, 5293 (2001); 38 C.F.R. § 4.71a, DC 5242 (2009).

The RO assigned the 30 percent disability rating for the cervical 
spine disorder effective from the August 10, 1999, date of 
receipt of claim for an increased rating for that disorder.  
However, an increased disability rating is to be considered up to 
a year prior to the date of receipt of claim for increase, if a 
higher level of disability is shown within that period.  Thus, it 
is appropriate to consider an increased rating above the 20 
percent assigned for the interval from August 19, 1998, through 
August 9, 1999, for the Veteran's cervical spine disorder.  

However, as the Board has already discussed, the Board finds, 
including based on all medical and lay evidence reflective of 
disability as early  as August 10, 1998, that by the weight of 
the evidence, the Veteran's disability due to his cervical spine 
disorder most nearly approximates that for moderate limitation of 
motion of the cervical spine under the prior rating criteria, 
warranting a 20 percent evaluation under that code.  The new 
rating code for disabilities of the spine is not applicable for 
this prior rating period.  38 U.S.C.A. § 5110(g); DeSousa.    

Because the Veteran has in some statements raised the question of 
interference with employment, based on impairment for work or 
worklike activities, the Board must consider referral of the case 
for extraschedular consideration.  The regulatory criteria for 
extraschedular consideration are as follows:

The governing norm in these exceptional cases 
is:  A finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular 
standards.

38 C.F.R. § 3.321(b)(1) (2009).  However, the evidence in this 
case fails to show inapplicability of the regular schedular 
criteria.  Rather, the weight of evidence of record is to the 
effect that the Veteran's other significant disabling conditions, 
including his low back disorder status post multiple surgeries, 
his cardiovascular disease, and his COPD with asthma, all cause 
significant impairment of his capacity for substantially gainful 
employment, whereas the weight of the evidence is against 
disability of the cervical spine being so severe as to preclude 
substantially gainful employment.  Although the Veteran has 
attributed significant disability (including of the arms, of 
ambulation, of headaches, and of aches and pains in general), to 
his cervical spine, examiners have most consistently found no 
such attribution to be credible, with objective findings not 
supporting the scope or severity of the Veteran's complaints, and 
with cervical neuropathy or radiculopathy not indication by 
examination, X-rays, MRIs, or tests performed.  The Veteran has 
not presented employer or hospital records or statements as 
evidence of a higher evaluation on either a schedular or 
extraschedular basis, and the Board is left with the same 
situation of unsubstantiated subjective contentions, 
notwithstanding the inclusion among these contentions the 
Veteran's assertions of interference with employment. 

The Court of Appeals for Veterans Claims has held that, "if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
view of the foregoing, and in the absence of objective or 
corroborating evidence of an exceptional disability picture 
attributable to the Veteran's cervical spine disorder, referral 
for consideration of an extraschedular evaluation is in this case 
not warranted.  38 C.F.R. § 3.321(b)(1).

Because the preponderance of the evidence is against entitlement 
to an increased evaluation for cervical spine disorder above the 
ratings already assigned for any rating periods in question, 
staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  For the same reason, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the rating interval from August 10, 1998, to August 9, 1999, 
an increased rating above the 20 percent assigned for the 
Veteran's cervical spine disorder is denied.

For the rating interval beginning August 10, 1999, an increased 
rating above the 30 percent assigned for the Veteran's cervical 
spine disorder is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


